Citation Nr: 1704043	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  10-22 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.  

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 1980 to October 1984, from December 1990 to June 1991, from February 2003 to May 2003, and from January 2008 to February 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In September 2014, the Board remanded this matter for additional development, including affording the Veteran VA examinations.  The claim for service connection for sleep apnea was remanded again in September 2015.  


FINDING OF FACT

Obstructive sleep apnea had its onset during active duty service.  


CONCLUSION OF LAW

Service connection for obstructive sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

In light of the favorable disposition of the claim for service connection for obstructive sleep apnea, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied, including discussion of whether the June 2014 Board hearing was conducted in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. § 3.103 (c)(2), is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection for Obstructive Sleep Apnea

The Veteran claims service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303  (2016). 

Obstructive sleep apnea is not a "chronic disease" under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) does not apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

The Veteran had active duty service from May 1980 to October 1984, from December 1990 to June 1991, from February 2003 to May 2003, and from January 2008 to February 2009.  

Private treatment records show that the Veteran was diagnosed with severe obstructive sleep apnea in December 2004.  The use of a CPAP was recommended.  

Service treatment records reflect that the Veteran returned to Fort Riley from Iraq in December 2008 after serving 9 months in country.  A December 2008 entry in the service treatment records show that the Veteran reported that his problems included difficulty sleeping, breaking out in a cold sweat, and queasiness with complaints that he could not fall asleep, slept poorly and had cold sweats.  The record did not note any history of treatment for sleep apnea or use of CPAP.  The record noted that the Veteran had elevated blood pressure and recent involuntary weight gain.

The Veteran had a VA general examination in March 2009.  He reported the onset of sleep apnea in 1998 during military service.  He reported loud snoring and apneic episodes.  The Veteran reported that he had a sleep study in December 2008 and was diagnosed with obstructive sleep apnea.  He reported that he currently used a CPAP.  The Veteran reported that he used a CPAP six out of seven nights and stated that he felt more rested and had no headaches.  He reported no side effects with the CPAP.  The examiner diagnosed sleep apnea, presently treated with CPAP.

A December 2014 VA examination addressed service connection for sleep apnea secondary to service-connected PTSD.  The examiner noted that current medical literature did not provide a medical link between obstructive sleep apnea and the development of depression.  The examiner noted that depression can cause sleep problems (insomnia).  The examiner stated that it less likely than not that that chronic adjustment disorder with mixed anxiety and depressed mood was caused or due to his sleep apnea.  The examiner noted that progress notes did not document  that the Veteran had his CPAP machine in use during his deployment, which is why he was sent for a sleep study.  The examiner stated that the Veteran knew of his sleep apnea prior to the 2008 sleep study but did not inform the medical staff at Fort Riley.  The examiner noted that the failure to comply with a CPAP can lead to elevated or worsening of blood pressure/heart problems, daytime fatigue, weight gain, etc.

VA medical opinions dated in January 2015 and November 2015 found that sleep apnea was not caused or aggravated by service-connected PTSD. 

In October 2016, a VHA opinion was obtained from a physician who specializes in sleep medicine.  The examiner noted that records showed that the Veteran had been experiencing symptoms of obstructive sleep apnea since 2003, and had his first sleep study in December 2004, which was suggestive of OSA.  The examiner noted that he was treated with CPAP and carried his CPAP to Iraq in 2008.  The examiner noted that he also developed hypertension, PTSD, and nightmares.  He was diagnosed with adjustment disorder in 2009.  The examiner opined that, since the Veteran was diagnosed with OSA prior to the development of his mental health disorder and was started on CPAP which he carried to his next deployment, the mental health disorder is less likely than not caused or due to his previous diagnosis of untreated sleep apnea.  

The Board requested an additional opinion from the VHA examiner to address whether his sleep disability is related to service.  In December 2016, the examiner opined that it is at least as likely as not that the Veteran's obstructive sleep apnea (OSA) had its onset during the Veteran's period of service between February 2003 and May 2003.  The examiner noted that the Veteran was diagnosed with obstructive sleep apnea in 2004.  The examiner stated that OSA is a chronic sleep disorder with symptoms of loud snoring, breathing pauses during sleep, choking, and excessive daytime sleepiness.  The examiner opined that the Veteran's symptoms may have persisted before the night of diagnosis in December 2004.  The examiner concluded that it is at least as likely as not that the symptoms were present for a while before the night the study was performed for final diagnosis. 

The December 2016 medical opinion establishes that obstructive sleep apnea had its onset during the Veteran's period of active service from February 2003 to May 2003.  Therefore, service connection for sleep apnea on a direct basis is warranted.  As service connection is being granted on a direct basis, there is no need to address secondary service connection. 


ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


